UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Jose Luis Agapito et al.,                                                     6/2/2021

                                Plaintiffs,
                                                               1:18-cv-08079 (ALC) (SDA)
                    -against-
                                                               ORDER
 Amir Ram Bagels, Inc. d/b/a Tal Bagels et al.,

                                Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       In accordance with the Court’s May 20, 2021 Order Plaintiffs were to file any motion to

add Mohammed S. Islam as a defendant no later than May 28, 2021. (Order, ECF No. 105.)

Accordingly, as also set forth in the May 20 Order, the Court deems the SAC amended to drop

Mr. Islam as a defendant. It is hereby Ordered that, no later than June 9, 2021, Plaintiffs shall file

a corrected version of the SAC. It is further Ordered that Defendants shall answer, move or

otherwise respond to the SAC no later than June 23, 2021.

SO ORDERED.

DATED:         New York, New York
               June 2, 2021

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge
